Citation Nr: 1232749	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  00-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for service-connected lumbar disc disease.

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In October 2007, the Board denied the Veteran's claim for an increased evaluation.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in October 2008, the claim was returned to the Board.  

Subsequently, in a February 2011 decision, the Board again denied the Veteran's claim for an increased evaluation.  The Veteran appealed the decision to the Court.  By order dated in February 2012, the claim was again returned to the Board for action consistent with the terms of the joint motion. 

The Court did not find any error with the portion of the February 2011 Board decision which assigned a 10 percent rating for lumbar radiculopathy of the left lower extremity, effective January 29, 2003 and 10 percent for lumbar radiculopathy of the right lower extremity, effective January 17, 2006.  Therefore, the Board will not address the issue of whether increased ratings are warranted for left and right lumbar radiculopathy.  

In July 2012, the Veteran submitted additional evidence with a waiver of RO review.  38 C.F.R. § 20.1304 (2011).  

The matter of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair will be addressed in a separate decision.  
FINDINGS OF FACT

1.  Prior to January 29, 2003, the Veteran's lumbar disc disease was manifested by symptomatology that most nearly approximated pronounced intervertebral disc syndrome with sciatic neuropathy with neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

2.  From January 29, 2003, the Veteran's lumbar disc disease was manifested by severe limitation of motion and pain and without evidence of ankylosis, incapacitating episodes having a total duration of six 6 weeks during a 12-month period, bowel or bladder impairment, cord involvement or requiring a neck brace.  


CONCLUSIONS OF LAW

1.  For the entire time period prior to January 29, 2003, the criteria for a 60 percent rating for lumbar disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

2.  For the time period after January 29, 2003, the criteria for a rating in excess of 40 percent for lumbar disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).    








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case,  the RO provided VCAA notice letters to the Veteran in May 2001, May 2003, July 2005, October 2005 and July 2006, after the initial rating decision in August 1999.  These letters informed the Veteran of the evidence required to substantiate his claim and explained VA's duties for obtaining evidence.  The July 2006 and subsequent letters included notice of how VA assigns disability ratings and effective dates.  Although the Veteran was not provided with VCAA notice prior to the rating decision on appeal, the timing error was cured by provision of  a fully compliant VCAA notice letter in July 2006, followed by readjudication of the claim in the June 2007 Supplemental Statement of the Case.    

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4)

The RO has obtained service medical records, VA and private treatment records.  The RO also attempted to obtain records from the Social Security Administration (SSA).  An April 2010 memorandum indicated that the SSA did not have medical records on file, and the RO made a formal finding of unavailability.  An April 2010 letter notified the Veteran that the records are unavailable.  

The Veteran was afforded VA examinations in June 1999, August 2000, March 2003, January 2006, January 2007 and March 2010.   38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are sufficient.  The March 2003, January 2007 and March 2010 VA examinations were predicated on a full reading of the Veteran's claims file.  These examinations considered all of the pertinent evidence of record, as well as the statements of the appellant, and provided an explanation for the opinion stated.   There is no evidence showing that the Veteran's lumbar spine disability has worsened since the 2010 VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board finds that VA has satisfied the duties to notify and assist with respect to the claims being decided, and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).







II.  Analysis of Claim

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011).

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10 , 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the provisions pertaining to the rating of back disabilities were revised during the course of the Veteran's appeal.  The provisions of VA's Schedule for Rating Disabilities pertaining to intervertebral disc syndrome were revised effective September 23, 2002, and other amendments of the Schedule, addressing disabilities of the spine were revised effective September 26, 2003.  When regulations are changed during the course of the veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  However, if the revised regulations are more favorable to the veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422  (2000).

The Veteran's lumbar spine disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective January 8, 1996.  

Under the criteria in effect prior to September 26, 2003, Diagnostic Code 5285 provided that residuals of a vertebra fracture will be rated at 60 percent if there was no cord involvement with abnormal mobility requiring neck brace and at 100 percent if there was cord involvement, the Veteran was bedridden, or required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

Prior to September 26, 2003 limitation of motion of the lumbar spine was rated according to Diagnostic Code 5292.  A maximum rating of 40 percent was assignable for severe limitation of motion.  38 C.F.R. § 4.71a , DC 5292 (2003).

Prior to September 26, 2003, lumbosacral strain was rated according to Diagnostic Code 5295.  A maximum 40 percent evaluation was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).

The Board has considered other potentially applicable Diagnostic Codes in effect prior to September 26, 2003.  In this case, however, there was no evidence of complete bony fixation (ankylosis) of the spine (Diagnostic Code 5286) or ankylosis of the lumbar spine (Diagnostic Code 5289).  Therefore, these diagnostic codes do not apply and will not be further addressed.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293.  A 40 percent rating was assignable for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A maximum rating of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.72 , Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5243 now governs ratings of intervertebral disc syndrome.

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

The amended rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

Upon VA examination in June 1999, the Veteran complained of pain and stiffness.  He reported left lower extremity radicular pain into the anterolateral thigh and into the knee.  He did not have pain in his foot.  He also had occasional numbness along the anterolateral thigh and then into the knee.  Physical examination revealed no postural abnormalities.  He had normal tone, texture and bulk.  His strength was 5/5 throughout his lower extremities bilaterally.  Deep tendon reflexes were 2 at the knees bilaterally.  He had decreased right ankle jerk at 1.  Left ankle jerk was 2.  His toes were downgoing bilaterally.  Sensory examination revealed no deficits to light touch, pinprick or proprioceptive testing.  The Veteran ambulated with an antalgic tandem gate.  He was able to stand on his heels and toes.  He had a negative Romberg's sign.  X-rays revealed moderate degenerative disc disease, and there did not appear to be significant posterolateral osteophytic disease suggestive of nerve root impingement.  

Upon VA examination in August 2000, the Veteran complained of low back pain and weakness in his left leg.  He had lateral thigh pain and anterior thigh numbness.  He reported flare-up for 2-3 days, during which he would remain in bed.  He reported that his pain was constant, at least seven to eight in the mid-back, and when he had flare-ups, his pain was 10/10.  The Veteran had forward flexion of approximately 30 degrees.  He had 4 out of 5 strength in his left quadriceps, 4 out of 5 strength in the anterior tibialis and 5 out of 5 strength in all other muscle groups.  He had 1+ deep tendon reflex on the left and 2+ on the right.  All other reflexes were symmetric and equal.  He had an area of paraesthesia on the anterior left thigh and an area of hyperesthesia on the lateral aspect of the left thigh.  The examiner found that the lumbar disc disease and the neurologic symptoms were secondary to his service-connected accident.  

Upon VA examination in March 2003, the Veteran reported complaints of numbness and burning dysesthesias in the left anterior thigh for the past 6-7 years.  He reported that the burning quality had come on over the last six months in which he described intense burning.  Precipitating factors included standing and walking for prolonged periods of time.  Aggravating factors were standing  and walking.  The symptoms did not involve other areas of the legs, including the posterior thigh, calf or feet.  The burning dysesthesias began in the thigh and radiated downward and upward, always localized to the same area and in the same area as the numbness.  The examiner found that the nerve involved was the lateral femoral cutaneous nerve.  The examiner noted a purely sensory lesion resulting in numbness and burning dysesthesias in the left L2-L3 distribution.  The examiner found that the lesion was most likely entrapment in the inguinal ligament on the left near the anterior iliac spine.  The examiner categorized it as neuritis which involved the left lower extremity but not the right.  The Veteran reported daily pain, described as crushing in the low back.  The Veteran reported flare-ups three times per month that would last for days.   

During the physical examination, there were no obvious muscle spasms.  There was some tenderness, and the musculature was poor.  The sensory examination was intact to pinprick, with the exception of the left anterior thigh in the L2-L3 distribution.  Decreased pinprick corresponded to the lateral femoral cutaneous nerve of the left leg.  Motor examination revealed normal muscle bulk and tone.  The Veteran had normal strength with hip flexion, leg extension in his hamstring muscles, anterior tibialis and gastrocnemius.  He was able to stand on his heels and toes.  His reflexes were 2+ and symmetric in the lower extremities bilaterally.  He did not have the straight raise sign.  The examiner diagnosed the Veteran with meralgia paraesthetica of the left anterior thigh.  The examiner found that the history of numbness and burning was localized to the left anterior thigh and began in the thigh.  The examiner noted that the numbness and burning did not begin in the back and radiate down the leg, therefore, the examiner found that the meralgia paraesthetica was not due to degenerative disc disease.

Upon VA examination in January 2006, the Veteran reported pain localized primarily in the paralumbar spine on the left side greater than the right.  The Veteran occasionally had radiation down the left posterolateral thigh to the leg and occasional paraesthesias to the lateral foot on the left side.  The Veteran also had lower back stiffness and numbness to the anterior thigh on the left leg.  He reported flare-ups one time per month that would last three days to a week.  The Veteran indicated that they were incapacitating, resulting in bed rest approximately once per month.  The Veteran reported that his primary care physician provided him with a prescription for strict bedrest during flare-ups and stated that he had to exercise this prescription approximately once per month.  He denied bowel or bladder incontinence or erectile dysfunction.  

Upon physical examination, there were no gross abnormalities.  There was tenderness.  There was no evidence of weakness.  He had normal tone throughout motor testing in the upper and lower extremities bilaterally.  There was slight atrophy on the left gastrocnemius.  Strength was 5 out of 5 proximally and distally in the upper extremities bilaterally and 4 out of 5 in the lower extremities bilaterally.  His toes had flexor response bilaterally with no evidence of pathologic reflexes.  Lasegue's maneuver was positive on the left and negative on the right.  

Upon VA examination in January 2007, the Veteran had complaints of pain down the left posterior lower extremity.  He also reported chronic pain in his low back.  He reported radiating pain from his low back into his buttocks and posterior thigh, the posterolateral leg down into the lateral edge of the left foot and distally into the small or fifth toe of the left foot.  The examiner noted that it was the distribution of the first sacral nerve.  The Veteran also reported pain on the right side, less than the left, which radiated into the buttocks down the posterior thigh and stopped above the right knee.  There was also a totally different sensation of numbness and tingling primarily, or pins-and-needles paraesthesia pain that became progressively worse located at the midline of the left lateral anterior thigh.  This was identified as the lateral femoral cuteneous nerve that was purely sensory and would not cause weakness or disability with movement.  The examiner diagnosed meralgia paraesthetica.  

The Veteran reported flare-ups of back pain and radiation that were severe stabbing and aching pain that occurred on average of one flare-up ever month, lasting 2 to 3 days, up to 7 days.  The Veteran indicated that during the flare-ups he stopped all activities.  Upon examination, there were muscle spasms in his thoracic and lumbar spine bilaterally.  

During the neurological examination, the legs were equal in length.  Measurements indicated that the Veteran was walking preferentially on the right side and had mild wasting mostly in his left calf.  The Veteran had 2+/4+ patellar reflexes and 2+/4+ bilateral Achilles reflexes.  The Veteran could raise on heels or toes.  He could squat approximately 75 percent, and it was slightly more squatting leaning toward the left.  The Veteran had normal tandem walk and had a negative Romberg test and negative Babinski sign. The Veteran was negative at 40 degrees on the right in the straight leg raising test and negative 30 degrees on the left.  The Veteran's right great toe was normal for proprioception tests, but his left great toe had 5 out of 7 incorrect responses.  Pinprick was mildly decreased on the left thigh and calf.  Vibratory sensation was equal and normal bilaterally.  The Veteran had normal and equal soft touch circumferentially in the thighs, legs and feet bilaterally.  He had 5+/5+ in flexion and extension of his hips, knees, ankles and up going toes.  The examiner found that there were normal deep tendon reflexes, no specific abnormalities on straight leg raising.  There was no solid evidence of radiculopathy.  The examiner also noted that there was a T8 compression fracture of the body of the vertebrae.  The examiner concluded that meralgia paraesthetica was not related to the lumbar spine disability.  The examiner stated that this is meralgia paresthetica or isolated injury over time to the sensory only branch of the lateral femoral cutaneous nerve on the left.  The examiner noted that he stated previously the reasons that the Veteran would have developed meralgia paresthetica, most likely would be his obesity.  The examiner noted that there would be other things, such as being squatted down and wearing tool belts, that would apply as well. 

A note from the Veteran's treating physician, dated in October 2007, indicated that the physician gave the Veteran a standing prescription for bed rest in June 2005.  The Veteran was to exercise this prescription anytime he had flares of his lower back.  Another note from this physician provided that he treated the Veteran for over 5 years for chronic low back and mid-back pain.  It was the physician's opinion that it was as likely as not that the Veteran had incapacitating episodes having a duration of at least 6 weeks during the past 12 months.  The physician prescribed the Veteran medication for low back and mid-back pain and muscle spasms.  The Veteran was also prescribed a tens  unit and a back brace.  A facsimilie authenticating the two aforementioned statements was received in April 2010.  In his statement the physician indicated that, in retrospect, the statements may have been somewhat overly generous.  

Upon VA examination in March 2010, the Veteran reported pain in his mid-back that radiated to his legs, left greater than right into his posterolateral thigh and down into his calf.  The pain was mild to moderate in severity, not associated with stiffness.  He reported flare-ups weekly without precipitating events, alleviated by rest and lasting approximately one hour.  The Veteran reported that he did not have any hospitalization due to his back since the last VA examination in 2007.  He indicated that he could not stand for more than five minutes prior to having to sit down.  He ambulated with a cane on occasion and did not use a brace.  The examiner noted that, with regard to the peripheral nerves, the onset and course were the same as for the back pain.  The flare-ups occurred in accordance with the back pain with the same precipitating and alleviating factors, the same frequency, severity and duration.  The examiner noted that the Veteran had multiple injections which were lumbar epidurals with moderate effectiveness and no side effects.  There were paresthesias and decreased sensation in the bilateral lower extremities, left greater than right, of the L4 and L5 nerve roots.  

Upon physical examination of the spine, the examiner found no spasms or weakness.  There was focal tenderness at the midline above the L3 through L5 region.  The Veteran had slightly kyphotic posture and normal gait.  The examiner noted that the Veteran did not use an ambulatory device, and there was no additional limitation of standing or walking.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness or incoordination.  The examiner indicated that the Veteran was not experiencing a flare-up during the examination and could not speculate on the limitation of motion during a flare-up.  

The neurological examination showed normal deep tendon reflexes at the bilateral upper and lower extremities.  There was decreased sensation in the L4 and L5 nerve roots on the left compared with the right; normal sensory examination otherwise.  There was decreased motor testing with 4/5 muscle strength in the knee flexors and extenders and ankle plantar and dorsiflexion on the left with 5/5 ankle plantar and dorsiflexion and knee flexors and extenders on the right.  All other motor testing of the bilateral upper and lower extremities was normal.  The examiner noted that the physical examination of the peripheral nerves was included in the physical examination and the nerve pathology was characterized as neuralgia.  The nerves affected were the bilateral L4 and L5 nerve foots with left greater than right.  The examiner also reviewed the May 2006 MRI.  The examiner diagnosed the Veteran with multilevel degenerative disc disease, L4-L5, L5-S1 with radiculopathy at L4-L5 bilaterally, left greater than right.  Regarding neurological abnormalities, the examiner found that all the abnormalities were radiculopathic in nature and stemmed from the service-connected lumbar disability.  The examiner found that the L4 and L5 radiculopathy were caused by or a result of the Veteran's lumbar degenerative disc disease.  

MRI reports dated in October 2008, March 2009 and November 2009 revealed mild to moderate degenerative disc and facet disease greatest at L5-S1 where there was minimal retrolisthesis.  There was no disc herniation or spine stenosis.  November 2009 x-rays revealed degenerative disc disease at multiple levels, with mild narrowing of the L1-L2 disc space since the previous study in 2008.  

The Board also reviewed the VA treatment records showing treatment for back pain, including physical therapy and chiropractic treatment records.  

Prior to September 23, 2002, the only applicable Diagnostic Code which provided for an evaluation in excess of 40 percent was Diagnostic Code 5293, which provided that a rating of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 (2001).

The Veteran's representative asserts that a 60 percent rating is warranted for pronounced intervertebral disc syndrome, based upon the Veteran's neurological symptoms.  

Regarding neurological symptoms, a maximum rating of 60 percent was assignable for pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

In this case, VA examinations reflect diagnoses of neurologic impairment.  For example, the August 2000 VA examination noted an area of paraesthesia on the anterior left thigh and an area of hyperesthesia on the lateral aspect of the left thigh.   The examiner indicated that the Veteran's neurological impairment was secondary to his service-connected accident.  In contrast, the March 2003 VA examiner diagnosed meralgia paresthetica and opined that it was not related degenerative disc disease, as it did not begin in the back and radiate down the leg.  The January 2007 VA examination also noted meralgia paresthetica and indicated that it was due to other causes, such as obesity and the Veteran's work, which required squatting while wearing a tool belt.  In the January 2010 remand, the Board requested that the examiner specify which neurologic impairments are associated with the service-connected lumbar disability.  The physician who examined the Veteran in March 2010 opined that all neurologic impairments radiculopathic in nature are related to the service-connected lumbar spine disability. 

A May 2011 rating decision granted service connection for lumbar radiculopathy, right leg and lumbar radiculopathy, left leg.   The grant of service connection for lumbar radiculopathy of the left leg is effective from January 17, 2006.  The grant of service connection for lumbar radiculopathy of the right leg is effective from January 29, 2003.     

After careful consideration of the evidence, the Board finds that prior to January 29, 2003, a 60 percent rating is warranted for service-connected lumbar disc disease, as the Veteran's disability more nearly approximated pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.   38 C.F.R. § 4.71a,  Diagnostic Code 5293 (2002).  This is based on the medical evidence during the time prior to January 29, 2003, which indicated that the Veteran had neurological symptoms such as burning, numbness and pain in his left leg that was diagnosed as meralgia paresthetica of the left anterior thigh.   Given the medical opinion which indicated that all of the neurologic impairments are related to the Veteran's service-connected  lumbar spine disability, the Board finds that the disability more nearly approximated pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.   

The Board finds that a rating in excess of 60 percent is not warranted  under the criteria in effect prior to September 26, 2003, as the record does not show that there was cord involvement, that the Veteran was bedridden, or required long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  

As of January 29, 2003, the Veteran's lumbar radiculopathy of the left leg was separately rated according to Diagnostic Code 8720.  The rating under Diagnostic Code 5293 considers neurogical impairments of the lower extremities.  The evaluation under Diagnosotic Code 5293, which is based upon neurological symptoms, is not warranted from January 29, 2003, as a separate evaluation was assigned for radiculopathy from that date.  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, in this case, the Veteran is being compensated for his radiculopathy, and a higher evaluation under the former Diagnostic Code 5293 would be considered pyramiding and is therefore not warranted.

Under the revised criteria governing disabilities of the spine, a rating in excess of 40 percent is assignable where is unfavorable ankylosis of the thoracolumbar spine or where there are incapacitating episodes of intervertebral disc syndrome having a duration of six weeks during a 12-month period.

The Veteran contends that a 60 percent rating is assignable under the criteria for incapacitating episodes.  As noted above, Diagnostic Code 5243 provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).  The Veteran alleges that he has incapacitating episodes that require bedrest for  more than six weeks during a 12-month period.  

The Veteran urges that his lay testimony is competent to establish incapacitating episodes such that a 60 percent rating is warranted for incapacitating episodes.

According to a treatment report dated in July 2006, the Veteran reported that he suffered flare-ups of back pain approximately once per month, lasting for three to six days.  The Veteran's representative contends that, if one is to take five days as an average duration, this would yield a total period of 60 days of incapacitation due to back pain.  

A treatment record dated in August 1997 noted that the Veteran's low back pain was incapacitating.  The treatment note did not specifically indicate the duration of periods of incapacitation. 

At the Board hearing, the Veteran stated that he has at least one week a month when he is incapacitated by back pain.  In a written statement dated in September 2005, the Veteran stated that he experienced incapacitating episodes of back pain for three to seven days a month in the prior 12 months.  In a statement dated in September 2005, the Veteran's wife noted that his back goes out every three to four weeks, and he cannot do anything during that time.  In an August 2006 statement, the Veteran's wife stated that his back pain is so bad that, up to one week a month, he can only sit in bed or sit in an armchair and is unable to leave the house.

In August 2005, the Veteran's friend, S.K. stated that, over the past 10 years, he had incapacitating episodes once a month.  She reported that, during these episodes, she took him food, cleaned his house, fed his animals and did anything he could not do for himself.  S.K. stated that she is a medical professional.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
	
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").
	
In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The February 2007 VA examination report indicated that there was no documented incapacitation due to back pain.  

The Veteran submitted a prescription form dated in July 2007, which indicated that short term bedrest may be of benefit for the Veteran's chronic left lumbar radiculopathy.  The prescription form did not show that the Veteran actually had incapacitating episodes of 6 weeks during a 12-month period.  The prescription form also did not show that a physician prescribed bedrest for a six-week period during any 12-month period.  

The Board previously remanded this matter in order to obtain a clarification from the physician who provided written statements regarding periods of bedrest.  In April 2010, the Veteran's treating physician noted that his prescription for bedrest was "overly generous."  

VA outpatient treatment records reflect that the Veteran was seen on numerous occasions for treatment of back pain.  One entry, dated December 2008, reflects that the Veteran reported that he missed a chiropractic appointment because he could not get out of his house.  The VA treatment records are otherwise silent for any notation or complaint of incapacitation due to back pain.  The Veteran also did not report any periods of bedrest upon VA examination in 2007.  Given the lack of complaints in the Veteran's treatment records of periods of incapacitation due to back pain, the Board finds that the Veteran's lay statements regarding the duration of incapacitating episodes are not credible.  Therefore, while the record shows that the Veteran's physician prescribed bedrest as needed and the Veteran has also reported that he utilizes six weeks of bedrest per year, the Board finds that credible evidence of physician-ordered bedrest of 6 weeks in a twelve-month period is not shown.  

After a review of the medical and lay evidence, the Board finds that it has not been shown that the Veteran has incapacitating episodes of intervertebral disc syndrome for six weeks during a 12-month period.  Accordingly, the criteria for a 60 percent rating under Diagnostic Code 5243 are not met.    

Based upon the foregoing, the Board finds that a rating in excess of 40 percent is not warranted for lumbar disc disease after January 29, 2003.  A higher rating is not assignable, as it has not been shown that lumbar disc disease is manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months or by unfavorable ankylosis of the entire thoracolumbar spine.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine.  However, as there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.    

Extraschedular considerations
	
The Board has considered whether referral for an extraschedular rating is appropriate.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the schedular criteria adequately contemplate the Veteran's level of disability.  Thus, referral to the Director of Compensation and Pension for consideration of a higher rating for the Veteran's lumbar spine disability is not warranted.  

Finally, the Veteran asserts that he is unemployable due to his service-connected disabilities, which is sufficient to raise an informal claim for a total rating.  The Veteran's attorney claimed in a July 2012 brief that the joint motion held the Board is required to consider a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no such statement in the joint motion, however.  In the 2011 decision, the Board provided reasons and bases as to why a TDIU claim was not implicated in the facts of this case, and the joint motion cited no error in that analysis.  Rather, the joint motion stated that the Board has a duty to provide adequate reasons and bases on all its determinations, including whether TDIU is warranted.  Such a claim is not currently before the Board.  The Veteran's claim for a TDIU was denied in rating decisions in June 2000, November 2002 and November 2009, and the Veteran did not disagree with those determinations.  There is nothing in Rice that holds an informal TDIU claim (that is - a general allegation of unemployability) is enough to overcome the finality of the prior decisions on the formal TDIU claims, which the Veteran did not appeal.  The Veteran is always free to file another TDIU claim with the RO, but the issue of entitlement to TDIU is not before the Board at this time.  


ORDER

Prior to January 29, 2003, a 60 percent rating is granted for lumbar disc disease, subject to regulations governing the payment of monetary benefits.  

From January 29, 2003, a rating in excess of 40 percent for lumbar disc disease is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


